Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2014-H-0763)
Complainant
v.
MKA Fuel Inc. d/b/a Citgo,

Respondent.

Docket No. C-14-1270

Decision No. CR3323

Date: August 8, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an admin:
complaint on Respondent, MKA Fuel Inc. d/b/a Citgo, at 2801 South Schaefer

istrative
Highway,

Detroit, Michigan 48217, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Citgo unlawfully sold cigarettes to minors and, on two occasions, failed to verify the age

of a tobacco purchaser by means of photographic identification containing the

bearer’s

date of birth, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21

U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CT.
impose a $500 civil money penalty against Respondent Citgo.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 12, 2014, CTP served t

complaint on Respondent Citgo by United Parcel Service. In the complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent sh

P seeks to

ie

ould pay

the penalty, file an answer, or request an extension of time in which to file an answer.

CTP warned Respondent that, if it failed to take one of these actions within 30

days, the

Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial
ordering it to pay the full amount of the proposed penalty.

decision
Respondent Citgo has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e At Respondent’s business establishment, 2801 South Schaefer Highway, Detroit,
Michigan 48217, on March 9, 2013, at approximately 9:35 AM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box cigarettes to a person younger than 18 years of age. The inspectors also noted
that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the cigarette purchaser was 18 years of
age or older;

e Ina warning letter issued on June 27, 2013, CTP informed Respondent of the
inspector’s observations from March 9, 2013, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violation, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 2801 South Schaefer Highway, Detroit,
Michigan 48217, on November 23, 2013, at approximately 3:34 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspectors also noted that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the cigarette purchaser was
18 years of age or older

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387£(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21
U.S.C. § 387(a); see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under
21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person
younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by
means of photo identification containing the bearer’s date of birth, that no cigarette or
smokeless tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
MKA Fuel Inc. d/b/a Citgo. Pursuant to 21 C.F.R. § 17.11 (b), this order becomes final
and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

